DECISION
On January 27, 2016, the Defendant was sentenced to the Department of Corrections for a period of thirteen (13) months for placement in an appropriate correctional facility. If the Defendant successfully completed a residential alcohol treatment program approved by the Dept, of Corrections, the remainder of the 13 month sentence would be served on probation. This sentence would be followed by a three (3) year suspended commitment to the Dept, of Corrections. The sentence was ordered to run concurrent with DC-15-500. The Defendant was ordered to pay a $1,000 fine, $180 court fees, and his Public Defender fee of $800 was waived. The Defendant was credited with 159 days of time served. He was given 10 days credit at the rate of $100 per day toward his fine.
On August 4, 2016, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood *86this and stated that he wished to proceed. The Defendant was before the Sentence Review Division for two matters and his attorney, Mr. Ohman, advised the Sentence Review Division that the Defendant wanted to waive his right to sentence review on this first matter.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence is WAIVED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.